MR. CHIEF JUSTICE PRINGLE
delivered the opinion of the Court.
Mr. Connor, this matter arises out of a complaint filed against you with the Grievance Committee of the Supreme Court of Colorado. You were present at the hearing and were represented by counsel and did testify at that hearing.
The complaint contained four counts, the gravamen of which was that you had failed to file state and federal income tax returns for the years 1963 through 1971, which is a federal misdemeanor. As a result of a plea of guilty to the fourth count, you were sentenced to 30 days in a jail-type institution and fined the *22sum of $2500. It was stipulated by the parties that your defense was based on the fact that every year from 1962 to 1971 you asked your former wife to give you her financial records so that you could make a return and that your former wife refused to give you such records. There was further stipulation that she would testify that she gave you the records. The committee further found that you admitted that you did fail to file income tax returns for the years 1962 through 1971, that you were an attorney and accountant and that your primary employment during most of this time was with the Auditor of the Colorado Department of Revenue.
The committee found that during the entire time when you failed to file returns deductions had been made from your salary for withholding taxes and that you had paid the additional amount required to equal the amount of your actual tax liability. The hearings panel further found that the fact that your ex-wife would not give you the financial information that you needed to file a joint income tax return was no excuse for your failure to file returns with the state and federal government for this long period of time. The committee felt that it was significant that your actions did not affect any of your clients directly. The recommendation of the committee was that you receive a public censure for your conduct and we agree.
You are, therefore, publicly censured, Mr. Connor, and it is ordered that you pay the costs incident to this proceeding in the sum of $132.45, said payment to be made to the clerk of this Court within 60 days.
MR. JUSTICE ERICKSON and MR. JUSTICE LEE do not participate.